Citation Nr: 1222398	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the RO in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law, and not the facts, is dispositive of this appeal.  Thus, the Board finds that VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Section 1002, which addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II, provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  See Section 1002(c)(1).  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In December 2009 and January 2012, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge issued by the United States Army in accordance with 38 C.F.R. § 3.203(a)(1).  The Board acknowledges that the appellant has submitted several documents, to include from the Military Police Command Philippine Army, the Philippine Veterans Affairs Office (PVAO), the Armed Forces of the Philippines, and the Veterans Memorial Medical Center.  He has also submitted copies of his U.S. passport, California driver license, California senior citizen identification card, Department of Veterans Affairs identification card, PVAO World War II Veteran identification card, and VMH patient identification card, and joint affidavits from A.T. and F.S., and A.T. and A.G.  These documents are not acceptable proof of the requisite service, however, because they are not official documents of the appropriate United States service department. 

VA is prohibited from finding on any basis other than a service department document which VA believes to be authentic and accurate or service department verification that a particular individual served in the United States Armed Forces.  Furthermore, any such service department finding is binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The finding of the NPRC that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces is binding on VA.  Thus, the Board finds that the appellant has no qualifying service in the United States Armed Forces and he is not a "Veteran" for the purpose of establishing eligibility for the Filipino Veterans Equity Compensation Fund benefit administered by the United States Department of Veterans Affairs, such that the claim to entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that where law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement). 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


